       Case 2:19-cv-00105-MHT-JTA Document 78 Filed 05/27/21 Page 1 of 7




                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

DE’ANGELO MANUEL,                             )
#266919,                                      )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )      CIVIL ACTION NO. 2:19-CV-105-MHT
                                              )
KAY IVEY, et at.,                             )
                                              )
       Defendants.                            )

 DEFENDANTS’ MOTION FOR LEAVE OF COURT TO FILE MOTION TO DISMISS

       COME NOW Alabama Governor Kay Ivey (“Ivey”) and former member of the Alabama

Board of Pardons and Paroles (“Board”) Lynn Head (“Head”), Defendants in this case, and file

this Motion to Stay Discovery. In support of this motion, Defendants present the following:

       1.      Defendants regret the necessity of filing this instant motion. However, it is

necessary in order for these Defendants to have the benefits of their asserted immunities. Further,

Manuel’s petition is due to be dismissed because his petition is legally insufficient and because

Defendants are entitled to several immunities barring litigation.

       2.      Regarding discovery requests, the Eleventh Circuit has held that “[f]acial

challenges to the legal sufficiency of a claim or defense . . . should, however, be resolved before

discovery begins.” Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997)

(emphasis added) (original footnote omitted). Additionally, “[f]ailure to consider and rule on

significant pretrial motions before issuing dispositive orders can be an abuse of discretion.” Id.

(emphasis added).
       Case 2:19-cv-00105-MHT-JTA Document 78 Filed 05/27/21 Page 2 of 7




       3.      In this case, Defendants previously asserted several immunities and raised several

defenses presenting facial challenges to the legal sufficiency of Manuel’s claims. See Doc. 19; see

also Doc. 64. Specifically, Defendants raised the following challenges:

               a. Defendants have asserted that they are entitled to Sovereign Immunity. See

                   Doc. 19 at 7–8; see also Doc. 64 at 4–6.

               b. Defendants have asserted that Manuel lacks standing to sue Defendants. See

                   Doc. 19 at 8–10; see also Doc. 64 at 5.

               c. Defendant Head has asserted that she is entitled to Absolute Quasi-Judicial

                   Immunity. See Doc. 19 at 10; see also Doc. 64 at 6.

               d. Defendants have asserted that they are entitled to Qualified Immunity. See

                   Doc. 19 at 11; see also Doc. 64 at 7.

               e. Defendants have asserted that Manuel’s claims are not cognizable under 42

                   U.S.C. § 1983. See Doc. 19 at 22 n.15; see also Doc. 64 at 8.

       4.      As will be shown, Defendants are entitled to the above immunities barring further

litigation, and Manuel fails to allege legally sufficient claims.

       5.      Furthermore, Defendants submit to this Court a brief in support of this motion and

in support of Defendants’ Motion to Stay Discovery.

                                       Sovereign Immunity

       6.      “It is clear, of course, that in the absence of consent a suit in which the State or one

of its agencies or departments is named as the defendant is proscribed by the Eleventh

Amendment.” Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984). “[Sovereign

Immunity’s] jurisdictional bar applies regardless of the nature of the relief sought.” Id. (emphasis

added). In other words, “Sovereign immunity principles enforce an important constitutional



                                                  2
       Case 2:19-cv-00105-MHT-JTA Document 78 Filed 05/27/21 Page 3 of 7




limitation on the power of the federal courts.” Sossamon v. Texas, 563 U.S. 277, 284 (2011)

(emphasis added).

        7.      In this case, Manuel challenges the actions of Defendants which were performed

within the scope of their official discretionary authority. As such, Defendants are entitled to

Sovereign Immunity, barring any claims against Defendants in their official capacity.

                                      Manuel Lacks Standing

        8.      “[T]he core component of standing is an essential and unchanging part of the case-

or-controversy requirement of Article III.” Lujan v. Defs. of Wildlife, 504 U.S. 555 (1992)

(emphasis added). Additionally, there are three minimum elements of standing that must be shown:

(1) plaintiff has suffered an injury in fact from an invasion of a legally protected interest, (2)

plaintiff must allege a concrete causal connection between the alleged injury and the conduct

complained of, and (3) it must be likely, rather than speculative, that the injury will be redressed

by a favorable decision. Id. at 560–61. To summarize, “the question of standing is whether the

litigant is entitled to have the court decide the merits of the dispute or of particular issues.” Koziara

v. City of Casselberry, 392 F.3d 1302, 1304 (11th Cir. 2004). “If a plaintiff lacks standing . . . the

case must be dismissed.” Id. (emphasis added).

        9.      In this case, under Jago v. Van Curen, 454 U.S. 14 (1981), the United States

Supreme Court held that inmates, like Manuel, who have not been released on parole have no

protected liberty interest. See also Jenkins v. Pardon, No. 2:16-CV-570-WKW, 2016 WL

4446548, at *2 (M.D. Ala. July 28, 2016) (applying the holding in Jago to the Board’s recission

of parole). Further, Manuel’s conclusory allegations fail to show that Defendant Ivey’s actions

have injured him. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (acknowledging

that a plaintiff has an obligation to allege more than just mere labels and conclusions). As such,



                                                   3
      Case 2:19-cv-00105-MHT-JTA Document 78 Filed 05/27/21 Page 4 of 7




Manuel’s petition is due to be dismissed because his failed to allege facts showing that he has

standing.

                              Absolute Quasi-Judicial Immunity

       10.     Under the governing precedent in the Eleventh Circuit, “individual members of the

Parole Board are entitled to absolute quasi-judicial immunity from a suit for damages.” Holmes v.

Crosby, 418 F.3d 1256, 1258 (11th Cir. 2005). Further, the Eleventh Circuit has explicitly stated

that “[o]ur precedent forecloses lawsuits against [individual members of a Parole Board].” Jones

v. Governor State of Fla., No. 18-10940-C, 2019 WL 4447694, at *2 (11th Cir. May 15, 2019)

(emphasis added). In fact, this Court acknowledged that Parole Board Members are absolutely

immune to lawsuits involving their parole decisions. See Jackson v. Cook, No. 2:17-CV-414-ALB,

2020 WL 4006671, at *5 (M.D. Ala. June 4, 2020), report and recommendation adopted, No. 2:17-

CV-414-RAH, 2020 WL 4004623 (M.D. Ala. July 15, 2020).

       11.     In this case, Manuel challenges that a parole decision made by Defendant Head

while she was a member of the Board. As such, Defendant Head is entitled to Absolute Quasi-

Judicial Immunity, barring any claims against her in her individual capacity.

                                      Qualified Immunity

       12.     Qualified immunity is “an immunity from suit rather than a mere defense to

liability[.]” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985) (emphasis in the original). Further,

qualified immunity shields government officials because “bare allegations of malice should not

suffice to subject government officials either to the costs of trial or to the burdens of broad-

reaching discovery.” Harlow v. Fitzgerald, 457 U.S. 800, 817–18 (1982) (emphasis added); see

also Williams v. City of Montgomery, 839 F. App’x 356, 360 (11th Cir. 2020) (finding that

government officials are entitled to qualified immunity when they act within the scope of their



                                                4
       Case 2:19-cv-00105-MHT-JTA Document 78 Filed 05/27/21 Page 5 of 7




discretionary authority). “Unless the plaintiff’s allegations state a claim of violation of clearly

established law, a defendant pleading qualified immunity is entitled to dismissal before the

commencement of discovery.” Mitchell, 472 U.S. at 526 (citing Harlow, 457 U.S. at 818)

(emphasis added).

       13.     In this case, Manuel challenges actions by Defendants which were made within the

scope of their discretionary authority. As such, Defendants are entitled to qualified immunity,

barring any claims against Defendants in their individual capacity.

                Manuel’s Claims Are Not Cognizable Under 42 U.S.C. § 1983

       14.     “[C]ertain claims by state prisoners are not cognizable under [42 U.S.C. § 1983]

and must be brought in habeas corpus proceedings[.]” Heck v. Humphrey, 512 U.S. 477, 481

(1994) (emphasis added). Further, “a prisoner in state custody cannot use a § 1983 action to

challenge the fact or duration of his confinement.” Wilkinson v. Dotson, 544 U.S. 74, 78 (2005)

(emphasis added) (original quotations omitted). In other words, “a state prisoner's claim for

damages is not cognizable under 42 U.S.C. § 1983 if a judgment in favor of the plaintiff would

necessarily imply the invalidity of his conviction or sentence[.]” Edwards v. Balisok, 520 U.S.

641, 643 (1997) (emphasis added) (original quotations omitted).

       15.     In this case, Manuel explicitly admits that he is challenging his incarceration and

that he has requested relief in the form of parole release and monetary damages stemming from

his continued incarceration due to the Board’s decision to rescind his parole. See Doc. 59. As such,

Heck and its progeny require the dismissal of Manuel’s § 1983 suit.

                                         CONCLUSION

       16.     Based on the foregoing, Defendants request that this Court grant their Motion for

Leave of Court to File Motion to Dismiss and issue an such an order allowing Defendants to submit



                                                 5
      Case 2:19-cv-00105-MHT-JTA Document 78 Filed 05/27/21 Page 6 of 7




a Motion to Dismiss on the above asserted immunities and on the challenges to the legal sufficiency

of Manuel’s petition.

       Respectfully submitted this the 27th day of May 2021.

                                             /s/ Greg Locklier
                                             GREG LOCKLIER
                                             Assistant Attorney General
                                             Alabama Bureau of Pardons & Paroles
                                             100 Capitol Commerce Blvd, Suite 310
                                             Montgomery, AL 36117
                                             (334) 242-0494 (phone)
                                             (334) 315-4793 (facsimile)
                                             greg.locklier@paroles.alabama.gov




                                                6
      Case 2:19-cv-00105-MHT-JTA Document 78 Filed 05/27/21 Page 7 of 7




                                CERTIFICATE OF SERVICE
       I hereby certify that I electronically filed the foregoing with the Clerk of the Court using

the CM/ECF system which will send notification of such filing to the attorneys of record, or if

applicable, I certify that I have mailed by United States Postal Service the document to the

following non-CM/ECF participants:

                               De’Angelo Manuel, AIS #266919
                                Fountain Correctional Facility
                                       Fountain 3800
                                   Atmore, AL 36503-3800

       Done this the 27th day of May 2021.

                                             s/ Greg Locklier
                                             GREG LOCKLIER
                                             Assistant Attorney General
                                             Alabama Bureau of Pardons & Paroles
                                             100 Capitol Commerce Blvd, Suite 310
                                             Montgomery, AL 36117
                                             (334) 242-0494 (phone)
                                             (334) 315-4793 (facsimile)
                                             greg.locklier@paroles.alabama.gov




                                                7
